Title: John Quincy Adams to Abigail Adams, 27 September 1778
From: Adams, John Quincy
To: Adams, Abigail



Honoured Mamma
Passy september the 27th 1778

My Pappa enjoins it upon me to keep a journal, or a diary, of the Events that happen to me, and of objects that I See, and of Characters that I converse with from day, to day, and altho I am Convinced of the utility, importance, & necessity, of this Exercise, yet I have not patience, & perseverance, enough to do it so Constantly as I ought. My Pappa who takes a great deal of Pains to put me in the right way, has also advised me to Preserve Copies of all my letters, & has given me a Convenient Blank Book for this end; and altho I shall have the mortification a few years hence, to read a great deal of my Childish nonsense, yet I shall have the Pleasure, & advantage, of Remarking the several steps, by which I shall have advanced, in taste, judgment, & knowledge. a journal Book & a letter Book of a Lad of Eleven years old, Cannot be expected to Contain much of Science, Litterature, arts, wisdom, or wit, yet it may Serve to perpetuate many observations that I may make, & may hereafter help me to recolect both persons, & things, that would other ways escape my memory. I have been to see the Palace & gardens of Versailles, the Military scholl at Paris, the hospital of Invalids, the hospital of Foundling Children, the Church of Notre Dame, the Heights of Calvare, of Montmartre, of Minemontan, & other scenes of Magnificense, in & about Paris, which if I had written down in a diary, or a Letter Book, would give me at this time much Pleasure to revise, & would enable me hereafter to Entertain my Freinds, but I have neglected it & therefore, can now only resolve to be more thoughtful, & Industrious, for the Future & to encourage me in this resolution & enable me to keep it with more ease & advantage my father has given me hopes of a Present of a Pencil & Pencil Book in which I can make notes upon the spot to be Transfered afterwards in my Diary & my Letters this will give me great Pleasure both because it will be a sure means of improvement to myself & enable me to be more entertaining to you.

I am my ever honoured & revered Mamma your Dutiful & affectionate Son
John Quincy Adams

